United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-2817
                        ___________________________

                            United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                              Keelyn Morelle Stokes

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Southern District of Iowa - Davenport
                                 ____________

                            Submitted: April 13, 2016
                              Filed: June 14, 2016
                                 [Unpublished]
                                ____________

Before WOLLMAN, BEAM, and MURPHY, Circuit Judges.
                          ____________

PER CURIAM.

      Keelyn Morrelle Stokes was charged by indictment with being a felon in
possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). He
pleaded guilty without the benefit of a plea agreement, and the district court1
sentenced him to 85 months’ imprisonment. Stokes argues that his sentence is
substantively unreasonable.2 We affirm.

       In August 2014, Stokes and several other individuals traveled in a stolen van
to an apartment in Davenport, Iowa, where Stokes exited the van and approached two
individuals. Stokes pulled a handgun from his waistband, inserted a loaded
ammunition clip into the gun, and then pointed the gun at the two victims and
threatened to shoot them, placing the victims in fear for their lives. Stokes and the
other occupants of the van then left the area without further incident, whereupon the
victims notified the police department of the incident. Officers soon located the stolen
van and signaled for the driver to pull over. As the van was coming to a stop, three
of its occupants, including Stokes, leapt from the vehicle and fled. Officers gave
chase and observed Stokes throw an object, which was recovered and identified as a
loaded .25-caliber handgun.

       At the sentencing hearing, the district court adopted the facts as set forth in the
presentence investigation report (PSR). Although the PSR did not recommend any
adjustment for acceptance of responsibility, the government had agreed to recommend
a 3-level reduction because Stokes had entered a timely guilty plea. The court
awarded only a 2-level reduction, however, in light of the sixteen disciplinary
violations that Stokes had incurred while in custody, which included assaulting
inmates and jail staff and damaging or destroying jail property. The resulting total
offense level was 22, which, coupled with Stokes’s criminal history category of V,


      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
      2
       Stokes moved for leave to file a pro se supplemental brief. “[G]enerally we
do not consider pro se briefs when a party is represented by counsel,” Wayne v.
Benson, 89 F.3d 530, 535 (8th Cir. 1996), and we therefore deny the motion.

                                           -2-
yielded an advisory sentencing range of 77 to 96 months. Stokes moved for an
unspecified downward variance, asserting that his difficult childhood and his
extensive substance-abuse history militated in favor of a sentence below the advisory
range. After discussing the 18 U.S.C. § 3553(a) factors, the district court denied
Stokes’s motion for a variance and, as set forth earlier, imposed an 85-month
sentence, which fell within the middle of the advisory sentencing range.

        Stokes argues that the district court’s failure to grant a downward variance
resulted in a substantively unreasonable sentence that is greater than necessary to
comply with the purposes of § 3553(a)(2). We review a district court’s refusal to
grant a downward variance, as well as the ultimate sentence imposed by the court,
under a deferential abuse-of-discretion standard. See United States v. Brown, 627
F.3d 1068, 1074 (8th Cir. 2010) (variance); United States v. Feemster, 572 F.3d 455,
461 (8th Cir. 2009) (en banc) (sentence). A district court abuses its discretion when
it fails to consider a relevant 18 U.S.C. § 3553(a) sentencing factor, when it gives
significant weight to an irrelevant or improper factor, or when it considers only
appropriate factors but nevertheless commits a clear error of judgment. See Feemster,
572 F.3d at 461. A district court has broad discretion to weigh the § 3553(a) factors
in a given case and may elect to assign some factors greater weight than others in
determining an appropriate sentence. See United States v. Callaway, 762 F.3d 754,
760 (8th Cir. 2014). We may presume that a sentence falling within the properly
calculated advisory sentencing range is reasonable. See id. Moreover, “it will be the
unusual case when we reverse a district court sentence . . . as substantively
unreasonable.” Feemster, 572 F.3d at 464 (citation omitted).

       Stokes contends that the district court failed to give appropriate weight to his
mitigation evidence, namely, his difficult childhood and his history of substance
abuse. The district court considered Stokes’s arguments in light of the § 3553(a)
factors, but found that they were not sufficiently compelling to warrant a downward
variance. In reaching its decision, the court appropriately exercised its broad

                                         -3-
discretion to give less weight to Stokes’s mitigating evidence and more weight to the
significance and seriousness of Stokes’s extensive criminal history and the
“exceedingly aggravated” nature of the offense, which involved Stokes pointing a
loaded gun at two victims, threatening to shoot them, and putting them in fear for their
lives. Stokes cites several cases wherein a downward variance was granted on the
basis of mitigating evidence arguably somewhat similar to his, but it does not
necessarily follow that the district court’s refusal to vary similarly in this case was an
abuse of discretion. “The district court’s choice to assign relatively greater weight to
the nature and circumstances of the offense than to the mitigating personal
characteristics of the defendant is well within the ‘wide latitude [given] to individual
district court judges in weighing relevant factors.’” United States v. Wisecarver, 644
F.3d 764, 774 (8th Cir. 2011) (quoting United States v. Foy, 617 F.3d 1029, 1037 (8th
Cir. 2010)).

      The judgment is affirmed.
                      ______________________________




                                           -4-